Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered January 25, 2017. The order, inter alia, denied the motion of defendants to suspend certain payments required to be made to plaintiff under the parties’ agreement based upon lack of funds. It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Same memorandum as in Haher v Pelusio ([appeal No. 1] 156 AD3d 1381 [2017]). Present—Carni, J.P., Lindley, DeJo-seph, Troutman and Winslow, JJ.